DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.

 Response to Amendment
Claims 1-20 are currently pending. Claims 1, 7, 9, 15, and 17 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are all within at least one of the four categories of invention:
Independent claims 1, 9, and 17 recite:
“extracting features specific to paradoxical vocal cord motion (PVCM) from the sensor data, the extracted features comprising a cough wetness level, a level of symptom improvement after medication intake, and a respiration phase difficulty level”
“calculating a PVCM likelihood score based on the extracted features using a predetermined model, the PVCM likelihood score indicating a likelihood that the user has PVCM instead of asthma, wherein the predetermined model allocates weights to the extracted features based on respective importance to PVCM determination”
“dynamically updating the predetermined model over time based on the sensor data”

The above claimed limitations constitute an abstract idea that is part of the mathematical concepts and/or mental processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words…” October 2019 Update: Subject Matter Eligibility, II. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this group.” Id. At II. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” Id. At II. A. iii. See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The steps of calculating a PVCM likelihood score based on the extracted features using a predetermined model and dynamically updating the predetermined model over time are mathematical concepts, as a generic mathematical model issued to perform these steps. 

The claimed steps of extracting features specific to PVCM from the sensor data and calculating a PVCM likelihood score can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See pages 7-8 of October 2019 Update: Subject Matter Eligibility.

With respect to the pending claims, for example, an experienced clinician can perform the claimed step of extracting features specific to PVCM from sensor data and calculating a PVCM likelihood score by mentally looking at the sensor data to determine a cough wetness level, a level of symptom improvement after medication intake, and a respiration phase difficulty level and calculating, either mentally or by hand, a PVCM likelihood score by taking the extract features and inputting them into a model. Thus, the claims can be readily interpreted as being a mere application of mental process on a computer.
	The dependent claims further recite abstract ideas. Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea. A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
	This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:
The abstract idea amounts to simply implementing the abstract idea on a computer. For example, the recitations regarding generic computing components for receiving sensor data, extracting features, calculating a PVCM likelihood score, presenting an indicator, and dynamically updating the predetermined model over time merely invoke a computer as a tool.
The data-gathering step or receiving sensor data does not add a meaningful limitation toe the method as it is an insignificant, pre-solution extra-solution activity.
There is no improvement to a computer or other technology. “The McRO court indicated that is was the incorporation of the particular claimed rules in computer animation that “improved [the[ existing technological process,” unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a generic computer that is used as a tool to perform the recited steps.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. Rather, the abstract idea is utilized to determine a relationship among data to provide information.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b) II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claim utilizes a computer for the receiving, extracting, calculating, presenting, and dynamically updating steps. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: a display and a processor, as mentioned in claim 9.
	Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by:
Applicant’s specification which discloses a display, a processor, and a predetermined model that are configured to perform generic computer functions (e.g. receiving, extracting, calculating, presenting, and dynamically updating steps) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
The prior art cited herewithin.
Thus, the claimed additional elements are “so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP 2106.05(d)(III) note the well-understood, routine, and conventional nature of such additional elements are those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. generical computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea. Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 (US Pub No. 2015/0073306 – previously cited) in view of Traister et al. (“A Novel Scoring System to Distinguish Vocal Cord Dysfunction From Asthma” – 2014) further in view of Dellimore et al. ‘717 (US Pub No. 2017/0325717 – previously cited) further in view of Vishnubhatla et al. ‘936 (US Pub No. 2010/0324936 – previously cited).
Regarding claim 1, Abeyratne et al. ‘306 teaches a method (Abstract), comprising:
receiving sensor data associated with respiration of a user at a first electronic device (Fig. 1 low-noise microphones 53, 55 and [0088], [0098]);
extracting features specific to paradoxical vocal cord motion (PVCM) from the sensor data (Fig. 2 (B) feature extraction and [0105]), the extracted features comprising a cough wetness level (Fig. 12 and [0037], [0164]) and a respiration phase difficulty level ([0016]; “…child presenting with difficult breathing or cough is diagnosed with pneumonia if they have tachyponea (fast breathing).” | Table 9 and [0194]-[0196]); and
presenting an indicator on a display of the first electronic device for use by the user or a medical provider ([0093]; “The results of the processing may be transmitted back to the smartphone for display thereon or alternatively be displayed on an electronic display device under the control of the distant computer.”).
Abeyratne et al. ‘306 teaches all of the elements of the current invention as mentioned above except for calculating a PVCM likelihood score based on the extracted features using a predetermined model, the PVCM likelihood score indicating a likelihood that the user has PVCM instead of asthma, wherein the predetermined model allocates weights to the extracted features based on respective importance to PVCM determination. 
Traister et al. teaches a multivariable logistic regression model, interpreted as a predetermined model, to distinguish features associated with vocal cord dysfunction, or PVCM, which were weighted and used to generate a novel score (Abstract: Methods). The Pittsburgh VCD index was developed, which is a proposed simple scoring system that successfully distinguished VCD from asthma (Page 4 Discussion, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abeyratne et al. ‘306 to include calculating a PVCM likelihood score as Traister et al. teaches that this would aid in distinguishing VCD from asthma.
Abeyratne et al. ‘306 in view of Traister et al. teaches all of the elements of the current invention as mentioned above except for presenting an indicator on a display, the indicator representing the PVCM likelihood score; and dynamically updating the predetermined model over time based on the sensor data.
Dellimore et al. ‘717 teaches a COPD severity monitoring system may comprise a display or other visual indicator (that can themselves be part of or separate from the apparatus) that can be used to indicated the determined COPD severity score to the subject or a clinician ([0052]).
Dellimore et al. ‘717 also teaches with 24 hour (i.e., continuous) monitoring, embodiments provide that it is possible to measure drug timing, monitor compliance, and estimate the optimal times to use a bronchodilator or corticosteroid to prevent the occurrence or minimize the severity of an exacerbation ([0037]). Since the monitoring of Dellimore et al. ‘717 is continuous, one of ordinary skill would understand that the determined COPD severity score could be constantly updated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abeyratne et al. ‘306 in view of Traister et al. to include presenting the PVCM likelihood score and dynamically updating the predetermined model over time based on the sensor data as Dellimore et al. ‘717 teaches that this will aid in minimizing the severity of an exacerbation.
Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 teaches all of the elements of the current invention as mentioned above except for wherein the extracted features comprises a level of symptom improvement after medication intake.
Vishnubhatla et al. ‘936 teaches data from a data repository (which is an enhanced electronic health record of a patient) may include patient outcome data. The patient outcome data may include a patient's response to the medication, measure of the patient's health condition, improvement or worsening of the patient's health condition, improvement or worsening of a symptom, onset of new symptoms, degree of pain, degree of fatigue, physical functioning, emotional distress and social role participation, and the like ([0043]). This information may be further integrated with the Enhanced Electronic Health Record ([0080]; E-EHRs) of the individuals. These reactions and patterns may be observed and recorded by the healthcare professionals such as staff, nurses, attendants, and the like and may influence future course of action. These reactions and response patterns may be automatically recorded, such as with sensors for measuring changes in the blood pressure or nervous reactions of the patients may be tracked ([0344]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracted features of Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 to include a level of symptom improvement after medication intake as Vishnubhatla et al. ‘936 teaches that this will aid in influencing a medical practitioner’s course of action for the patient.
Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for the PVCM likelihood score indicating a likelihood that the user has PVCM instead of asthma.
Regarding claim 3, Abeyratne et al. ‘306 teaches wherein the sensor data includes audio data associated with sounds generated by a body of the user (Fig. 1 low-noise microphones 52, 55 and [0088]; The microphones record coughs from a user.).
Regarding claim 4, Abeyratne et al. ‘306 teaches wherein the audio data is obtained by the first electronic device or a second electronic device (Fig. 1 computer system 52 and [0089]; The computer system 52 is interpreted as the first electronic device.).
Regarding claim 6, Abeyratne et al. ‘306 teaches wherein the extracted features further comprise at least one of: wheeze condition, abruptness of respiratory attack, or asthma medication intake timing (Claim 12 and [0056]; wheezing).
Regarding claim 7, Abeyratne et al. ‘306 teaches identifying one or more features of the extracted features as PVCM triggering features based on a context associated with the one or more features, wherein the context includes one or more of: time of occurrence of the one or more features or activity level at the time of occurrence ([0005], [0230]-[0231]).
Regarding claim 8, Abeyratne et al. ‘306 teaches processing the sensor data to perform at least one of: detecting respiration phases of inhaling and exhaling, identifying a cough ([0019]), or recognizing a wheeze associated with the respiration phases (Claim 12 and [0056]; wheezing).
Regarding claims 9, 11, 12, and 14-16, Abeyratne et al. ‘306, as modified by Traister et al., Dellimore et al. ‘717, and Vishnubhatla et al. ‘936, teaches a electronic device comprising the claimed elements.
Regarding claims 17, 19, and 20, Abeyratne et al. ‘306, as modified by Traister et al., Dellimore et al. ‘717, and Vishnubhatla et al. ‘936, teaches a non-transitory computer readable medium containing computer readable program code that, when executed, causes at least one processor to perform the claimed steps.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 further in view of Kraft ‘778 (US Pub No. 2012/0041778 – previously cited).
Regarding claim 2, Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for determining a potential time of a future PVCM attack by the user based on an analysis of patterns of the extracted features over a prior period of time; and presenting the potential time of the future PVCM attack on the display of the first electronic device.
Dellimore et al. ‘717 teaches the number of coughs over a certain period of time, for example 1 hour, can be used to assess the respiratory condition and can also be used as an aid in the prediction of exacerbation events ([0069]), or the prediction of the coughs worsening. User interface components can also or alternatively comprise a display, or other visual indicator (such as a light) for providing information to the subject about the operation of the apparatus of Dellimore et al. ‘717 ([0054]). The display of providing information may include displaying the potential time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 to include determining a potential time of a future PVCM attack and presenting the potential time of the future PVCM attack as Dellimore et al. ‘717 teaches that this would aid in predicting if the subject’s cough worsens.
Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for presenting the potential time of the future PVCM attack on the display of the first electronic device, so that a medical procedure can be scheduled at the potential time.
	Kraft ‘778 teaches inputting change in behaviors (e.g. increased cough) into predictive algorithms to show a significant heightened likelihood based on the patients attributes and information of an acute event, or signs of early disease (cancer, infection, or other pathologies). A display is also included that would give the patient means for further evaluation and treatment guidance ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of presenting the potential time of Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 to include scheduling a medical procedure at the potential time as Kraft ‘778 teaches that this will aid in determining early signs of disease that would need to be treated immediately.
Regarding claim 10, Abeyratne et al. ‘306 in view of in view of Traister et al. further Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936, as modified by Kraft ‘778, teaches the memory further stores instructions executable by the processor to perform the recited steps.
Regarding claim 18, Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936, as modified by Kraft ‘778, teaches the computer readable program code, when executed, further causes at least one processor to perform the recited steps.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 further in view of Ozawa et al. ‘764 (US Pub No. 2018/0206764 – previously cited).
Regarding claim 5, Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936 teaches all of the elements of the current invention as mentioned above except for wherein at least some of audio data is obtained by a medical device of a medical care office or hospital and transmitted to the first electronic device.
	Ozawa et al. ‘764 teaches a sound detector that detects a sound emitted from a target person, for example, by using a microphone, interpreted as a medical device, and wirelessly transmits the detection result over a network to a cough detection apparatus, interpreted as the first electronic device. The sound detector may be connected to the network in a wired manner ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sound detector that wirelessly transmits the detection result to the network of Ozawa et al. ‘764 for the sensor that is connected to the computer system of Abeyratne et al. ’306 as Ozawa et al. ‘764 teaches that a sound detector and network may be connected either via wires or wirelessly.
Regarding claim 13, Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936, as modified by Ozawa et al. ‘764 teaches the electronic device of claim 11 to include the recited elements.

Response to Arguments
Applicant argues that none of the prior art teaches the PVCM likelihood score indicating a likelihood that the user has PVCM instead of asthma. Examiner respectfully agrees. However, upon further consideration, it was found that Traister et al. teaches such limitation. As such, the independent claims are now rejected under 35 U.S.C. 103 over Abeyratne et al. ‘306 in view of Traister et al. further in view of Dellimore et al. ‘717 further in view of Vishnubhatla et al. ‘936.  The 35USC101 rejection has been reconsidered in lieu of speaking with experts and considering both mental processes and mathematical concepts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791